3Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
           The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
           1. Determining the scope and contents of the prior art.
           2. Ascertaining the differences between the prior art and the claims at issue.
           3. Resolving the level of ordinary skill in the pertinent art.
           4. Considering objective evidence present in the application indicating obviousness or nonobviousness.





         Claims 1-5 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yum et al. (U.S. PG-Publication # 2020/0204320), in view of Abu-Surra et al. (U.S. PG-Publication # 2013/0235851).


          Consider claims 1 and 11, Yum et al. clearly disclose the method as described a method performed by an apparatus, the method comprising: 
          receiving control signaling configuring at least one parameter of a single-carrier symbol (par. 61 (An OFDM symbol may be called an SC-FDM (Single Carrier Frequency Division Multiplexing) symbol 
according to multiple access scheme. The number of OFDM symbols included in a slot may depend on a channel bandwidth and the length of a cyclic prefix (CP))); 
          receiving a scheduling grant that schedules the single-carrier symbol for transmission (par. 66 (Control information carried on the PDCCH is called downlink control information (DCI). The DCI contains resource allocation information and control information for a UE or a UE group……the transport format and resource allocation information of the DL-SCH are also called DL scheduling information or a DL grant and the transport format and resource allocation information of the UL-SCH are also called UL scheduling information or a UL grant));
          transmitting or receiving the single-carrier symbol according to the scheduling grant (par. 66 (The DCI contains resource allocation information and control information)) and the at least one parameter of the single-carrier symbol. 
          However, Yum et al. do not specifically disclose one parameter of the single-carrier symbol. 
          In the same field of endeavor, Abu-Surra et al. clearly show:
          the at least one parameter of the single-carrier symbol (figs. 3A-3C, par. 43 (Each slot consists of 30 Orthogonal Frequency Division Multiplexing (OFDM)/single-carrier (SC) symbols. The symbol duration is 3.7 .mu.s, excluding cyclic prefix (CP). In other words, the OFDM subcarrier spacing is 270 kilo-Hertz (kHz). The CP duration for each symbol is 0.46 .mu.s (1/8 of the OFDM/SC symbol duration))
          wherein the at least one parameter of the single-carrier symbol comprises at least one of: 
               number of data symbols K in the single-carrier symbol; 
               CP length t.sub.CP of the single-carrier symbol (figs. 3A-3C, par. 43 (Each slot consists of 30 Orthogonal Frequency Division Multiplexing (OFDM)/single-carrier (SC) symbols. The symbol duration is 3.7 .mu.s, excluding cyclic prefix (CP). In other words, the OFDM subcarrier spacing is 270 kilo-Hertz (kHz). The CP duration for each symbol is 0.46 .mu.s (1/8 of the OFDM/SC symbol duration)); 
               occupied bandwidth of the single-carrier symbol; 
               symbol duration t.sub.s of the data symbols of the single-carrier symbol; 
               roll off factor α of the data symbols of the single-carrier symbol;
               frequency location of the single-carrier symbol. 
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a mobile wireless communication device, as taught by Yum, and show one parameter of the single-carrier symbol, as taught by Abu-Surra, so that the overall performance of the system can be improved.
                   

           
          Consider claim 2, and as applied to claim 1 above, 
                         claim 12, and as applied to claim 11 above,
Yum et al. clearly disclose a method, wherein the control signaling is at least one of:    
          downlink control information (DCI) (par. 66 (Control information carried on the PDCCH is called downlink control information (DCI). The DCI contains resource allocation information and control information for a UE or a UE group); 
          radio resource control (RRC) signaling; 
          medium access control (MAC) layer signaling.



          Consider claim 3, and as applied to claim 2 above,
                         claim 13, and as applied to claim 12 above, 
Yum et al. clearly disclose a method, wherein the at least one parameter includes a plurality of parameters, and wherein a first one or more of the plurality of parameters is configured in RRC signaling and a second one or more of the plurality of parameters is configured in DCI (par. 265 (The configurations for the aperiodic CSI-RSs may be predefined or given through higher signaling such as RRC, and may be indicated to the UE using means such as the DCI. That is, when 4-bit DCI signaling is used, 16 configurations may be preset or predefined through RRC, and one of the 
configurations may be indicated through the DCI signaling)).


          Consider claim 4, and as applied to claim 1 above, 
                         claim 14, and as applied to claim 11 above,
Yum et al. clearly disclose a method, wherein a predefined number of different configurations of the at least one parameter of the single-carrier symbol is known in advance by the apparatus, and wherein the control signaling indicates one of the different configurations (par. 265 (The configurations for the aperiodic CSI-RSs may be predefined or given through higher signaling such as RRC, and may be indicated to the UE using means such as the DCI. That is, when 4-bit DCI signaling is used, 16 configurations may be preset or predefined through RRC, and one of the configurations may be indicated through the DCI signaling)).



          Consider claim 5, and as applied to claim 4 above,
                         claim 15, and as applied to claim 14 above, 
Yum et al. clearly disclose a method, wherein the at least one parameter includes a plurality of parameters, and wherein the control signaling comprises a plurality of bits that indicate a selection of a particular configuration of the plurality of parameters (par. 265 (The configurations for the aperiodic CSI-RSs may be 
predefined or given through higher signaling such as RRC, and may be indicated to the UE using means such as the DCI. That is, when 4-bit DCI signaling is used, 16 configurations may be preset or predefined through RRC, and one of the configurations 
may be indicated through the DCI signaling)).






         Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yum et al. (U.S. PG-Publication # 2020/0204320), in view of Abu-Surra et al. (U.S. PG-Publication # 2013/0235851), and in view of Handte et al. (U.S. PG-Publication # 2020/0145137).


          Consider claim 6, and as applied to claim 5 above, 
                         claim 16, and as applied to claim 15 above,
Yum et al. clearly disclose the method as described.
          However, Yum et al. do not specifically disclose plurality of bits indicate a particular value of K. 
          In the same field of endeavor, Handte et al. clearly show:                  
          wherein the plurality of parameters includes the number of data symbols K in the single-carrier symbol, and wherein the plurality of bits indicate a particular value of K (fig. 9, par. 96 (In FIG. 9, each single carrier block contains N.sub.SPB (number of symbols per block) symbols and N.sub.CBPB (number of coded bits per block) bits. Each symbol combines of N.sub.CBPS (number of coded bits per symbol) bit)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a mobile wireless communication device, as taught by Yum, and show plurality of bits indicate a particular value of K, as taught by Handte, so that the overall performance of the system can be improved.





         Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yum et al. (U.S. PG-Publication # 2020/0204320), in view of Abu-Surra et al. (U.S. PG-Publication # 2013/0235851), and in view of Sengupta et al. (U.S. PG-Publication # 2021/0274568).


          Consider claim 7, and as applied to claim 1 above,
                         claim 17, and as applied to claim 11 above, 
Yum et al. clearly disclose the method as described.
          However, Yum et al. do not specifically disclose the frequency location.
          In the same field of endeavor, Sengupta et al. clearly show: 
          wherein the at least one parameter comprises the frequency location of the single-carrier symbol, and wherein the frequency location is signaled as a selection of one of a predefined number of single-carrier frequency locations known in advance by the apparatus (par. 119 (At 904, the UE may receive a pool of pre-configured UL resources for data or DM-RS from the base station…In one aspect, the pre-configured UL resources may include an indication of the DM-RS sequences and associated DM-RS resource locations in time and frequency that may be used by the UE, including an appropriate value of related parameters)).                  
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a mobile wireless communication device, as taught by Yum, and show the frequency location, as taught by Sengupta, so that the overall performance of the system can be improved.








         Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yum et al. (U.S. PG-Publication # 2020/0204320), in view of Abu-Surra et al. (U.S. PG-Publication # 2013/0235851), and Yang et al. (U.S. PG-Publication # 2020/0359447), and in view of Park et al. (U.S. PG-Publication # 2013/0016765).


          Consider claim 8, and as applied to claim 1 above,
                         claim 18, and as applied to claim 11 above, 
Yum et al. clearly disclose the method as described.
          However, Yum et al. do not specifically disclose a plurality of time windows. 
          In the same field of endeavor, Yang et al. clearly show:                   
          wherein a time domain is partitioned into a plurality of time windows, wherein the single-carrier symbol is a particular single-carrier symbol scheduled in a particular time window of the plurality of time windows (par. 83 (Referring now to the first aspect and FIGS. 6 and 7, each ULCI in a ULCI occasion may be associated with a certain set of time domain resources (i.e. a window). The base station may inform the UE regarding which set of time domain resources, or window of uplink resources, corresponds to each ULCI occasion)), and wherein the control signaling configures the at least one parameter to be the same for all single-carrier symbols scheduled in the particular time window.
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a mobile wireless communication device, as taught by Yum, and show a plurality of time windows, as taught by Yang, so that the overall performance of the system can be improved.
          However, Yum and Yang do not specifically disclose one parameter to be the same for all single-carrier symbols scheduled in the particular time window. 
          In the same field of endeavor, Hong et al. clearly show:                   
          wherein the control signaling configures the at least one parameter to be the same for all single-carrier symbols scheduled in the particular time window (par. 48 (the length of a window used for windowing may be configurable and may be determined for a transmission based on a configuration of the transmission. The transmission 
configuration may be determined based on one or more 
parameters such as the system bandwidth, the bandwidth assigned for the transmission, the location of the assigned bandwidth within the system bandwidth, a modulation type for the transmission, whether filtering is performed for the transmission, etc.)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a mobile wireless communication device, as taught by Yum, show a plurality of time windows, as taught by Yang, and show one parameter to be the same for all single-carrier symbols scheduled in the particular time window, as taught by Park, so that the overall performance of the system can be improved.





         Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yum et al. (U.S. PG-Publication # 2020/0204320), in view of Abu-Surra et al. (U.S. PG-Publication # 2013/0235851), Yang et al. (U.S. PG-Publication # 2020/0359447), and Park et al. (U.S. PG-Publication # 2013/0016765), and in view of Wu et al. (U.S. PG-Publication # 2020/0396754).


          Consider claim 9, and as applied to claim 8 above, 
                         claim 19, and as applied to claim 18 above,
Yum et al. clearly disclose the method as described.
          However, Yum et al. do not specifically disclose defining an offset from a reference point associated with the particular time window. 
          In the same field of endeavor, Wu et al. clearly show:                   
          wherein the scheduling grant schedules the particular single-carrier symbol by defining an offset from a reference point associated with the particular time window (par. 392 (an index of the second given time window in time domain is n, an index of the first given time window in time domain is n-p, and an index of the third given time window in time domain is n+k; wherein the n is a non-negative integer, the k is the given offset, the p is a positive integer not greater than a first threshold, and the first given signaling indicates the first threshold)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a mobile wireless communication device, as taught by Yum, and show defining an offset from a reference point associated with the particular time window, as taught by Wu, so that the overall performance of the system can be improved.






         Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yum et al. (U.S. PG-Publication # 2020/0204320), in view of Abu-Surra et al. (U.S. PG-Publication # 2013/0235851), Yang et al. (U.S. PG-Publication # 2020/0359447), and Park et al. (U.S. PG-Publication # 2013/0016765), and in view of Zamani et al. (U.S. PG-Publication # 2014/0072307).


          Consider claim 10, and as applied to claim 8 above, 
                         claim 20, and as applied to claim 18 above,
Yum et al. clearly disclose the method as described.
          However, Yum et al. do not specifically disclose one parameter for all single-carrier symbols scheduled in the particular time window is different from the configuration of the at least one parameter for all single-carrier symbols scheduled in another time window of the plurality of time windows. 
          In the same field of endeavor, Zamani et al. clearly show:                   
          wherein the configuration of the at least one parameter for all single-carrier symbols scheduled in the particular time window is different from the configuration of the at least one parameter for all single-carrier symbols scheduled in another time window of the plurality of time windows (par. 47 (neighboring channels may have different parameters when a short FFT window length is used, and consequently, time-domain averaging instead of frequency-domain averaging may be needed and a plurality of preambles pairs may be transmitted)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a mobile wireless communication device, as taught by Yum, and show one parameter for all single-carrier symbols scheduled in the particular time window is different from the configuration of the at least one parameter for all single-carrier symbols scheduled in another time window of the plurality of time windows, as taught by Zamani, so that the overall performance of the system can be improved.




                                        Response to Amendment


            Applicant's arguments filed on 7/12/2022, with respect to claim 1, on pages 6-17 of the remarks, have been carefully considered.
           In the present application, Applicants basically argue that Yum does not teach or suggest “receiving control signaling configuring at least one parameter of a single-carrier symbol” and “wherein the at least one parameter of the single-carrier symbol comprises at least one of: number of data symbols K in the single-carrier symbol; CP length tcp of the single-carrier symbol; occupied bandwidth of the single-carrier symbol; symbol duration t, of the data symbols of the single-carrier symbol; roll off factor a of the data symbols of the single-carrier symbol; frequency location of the single-carrier symbol”. The Examiner has modified the response with a new reference which provides “receiving control signaling configuring at least one parameter of a single-carrier symbol” and “wherein the at least one parameter of the single-carrier symbol comprises at least one of: number of data symbols K in the single-carrier symbol; CP length tcp of the single-carrier symbol; occupied bandwidth of the single-carrier symbol; symbol duration t, of the data symbols of the single-carrier symbol; roll off factor a of the data symbols of the single-carrier symbol; frequency location of the single-carrier symbol”. See the above rejections of claim 1, for the relevant interpretation and citations found in Abu-Surra, disclosing the new limitation.
 




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



            Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	           P.O. Box 1450
	           Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	
           Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sai-Ming Chan whose telephone number is (571) 270-1769. The Examiner can normally be reached on Monday-Thursday from 8:00 am to 5:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 571-272-4100.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SAI MING CHAN/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
April 11, 2022